After receiving permission from the court, a second petition for rehearing has been filed and this matter further presented and argued to the court.
We have again carefully reviewed the record in this case and are unable to find any evidence which is sufficient in our opinion to show that the trial court abused *Page 393 
its discretion in refusing the request of the defendant to withdraw his plea of guilty.
It is, therefore, ordered that the judgment of the county court of Garvin county be affirmed.
After the denial of the petition for rehearing and pursuant to the rules of this court, the mandate was issued. The Clerk of the Criminal Court of Appeals is hereby directed to recall the mandate and substitute this per curiam opinion for the opinion heretofore rendered in said case. 72 Okla. Crim. 384,115 P.2d 270.
It is so ordered.